Citation Nr: 1502880	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-27 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from February 1967 to January 1979.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The appellant's claim was subsequently transferred to the jurisdiction of the RO in Boise, Idaho.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary.

Service connection is currently in effect for the following disabilities:  coronary artery disease, status post myocardial infarction, rated as 30 percent disabling; diabetic nephropathy, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; and peripheral neuropathy of the left upper extremity, rated as 10 percent disabling.  

The appellant's combined disability rating is 80 percent, and he meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of an award of a total rating based on individual unemployability.  Thus, it must now be determined whether the appellant is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

In that regard, the record indicates that the appellant has been awarded disability benefits from the Social Security Administration (SSA) as a result of his service-connected diabetes mellitus and peripheral neuropathy disabilities.  See e.g. VA Form 646.  

The record available to the Board shows that, in response to the RO's inquiry for the appellant's records, in May 2011, SSA responded that "We presently have no medical on file or Unable to located [sic] Medical Record." (emphasis added).  Given the nature of SSA response, the Board finds that additional development is warranted, to include ascertaining whether medical records pertaining to the appellant have now become available and/or whether any additional adjudicative records are available, to include records establishing the nature and date of onset of the disability or disabilities for which benefits were awarded.  VA has a duty to undertake the necessary efforts to obtain these records from SSA, as they are relevant to this VA claim.  38 C.F.R. § 3.159(c)(2014); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir. 2010).

In addition, the Board notes that the appellant was examined for VA compensation purposes in June 2011.  At that time, the examiner indicated that, despite the appellant's service-connected diabetes mellitus and peripheral neuropathy disabilities, he could "possibly" do office work and was physically able to "do minor exertional and most nonexertional activities for gainful employment."  Since that examination was conducted, however, service connection for an additional disability - diabetic nephropathy, rated as 30 percent disabling - has been granted.  This additional disability has not been considered in determining whether the appellant's service-connected disabilities render him incapable of obtaining and maintaining substantially gainful employment.  

Additionally, the Board notes that, in March 2014 written arguments, the appellant's representative indicated that, since the June 2011 VA examination was conducted, the appellant underwent June 2011 nerve conduction testing which showed moderate to severe diabetic peripheral neuropathy affecting all four of his extremities.  These records do not appear to be included in the record on appeal.  Moreover, the appellant's representative has further argued that these examination results should be considered by an examiner in determining the appellant's employability.  To ensure that VA has met its duty to assist, therefore, the Board finds that an additional examination is required.  


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should contact SSA and request copies of all records, both medical and adjudicative, corresponding to the appellant's award of disability benefits.  

In the event such records are not available, the AOJ should ascertain from SSA the nature and date of onset of the disabilities for which the appellant was awarded disability benefits.  The AOJ should only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the AOJ is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain any outstanding medical records pertinent to the appellant from the Spokane VAMC, to include June 2011 nerve conduction testing as well as records for the period from November 2013 to the present.

3.  After the above records are secured and associated with the record, the appellant should then be afforded a VA medical examination to ascertain the combined effects of his service-connected disabilities on his unemployability.  The claims folder and access to any additional records in the appellant's electronic VA files must be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the claims folder and electronic record, the examiner should discuss the functional impairment caused solely by the Veteran's service-connected disabilities.  In so doing, he or she should address the effect of those disabilities on the Veteran's ability to engage in any type of full-time employment.

A complete rationale must be provided for any opinion offered.

4.  Thereafter, the AOJ should review the record and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  The AOJ should then readjudicate claim, considering all of the evidence of record.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




